Citation Nr: 1014672	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  02-13 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, bipolar 
disorder, and dysthmia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for posttrumatic stress 
disorder (PTSD).  

In April 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In August 2007 and March 2009, the Board remanded the claim 
for additional development.  The case has been returned to 
the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In this case, the Veteran asserts that service connection is 
warranted for his PTSD because he endured traumatic 
experiences while stationed in Vietnam.  In a January 2001 
personal statement and during the April 2007 hearing, the 
Veteran explained that from May 1971 to June 1971, he was a 
member of the 12th Supply Squadron stationed in Vietnam.  He 
explained that upon arriving to Cam Ranh Bay, his company's 
plane was fired upon while landing.  Subsequently thereafter, 
he witnessed continual killings, shootings, and mortar fire 
while being stationed in Phu Cat.  During his duty in Phu 
Cat, he also witnessed several Vietnamese children being 
molested by fellow soldiers.  Lastly, the Veteran stated that 
two of his barrack mates, G.D. and D.B. died in June 1971.  
G.D. died from small arms fire in South Vietnam, and D.B. 
died from an illness during his time in the providence of Gia 
Dinh.  The Veteran asserts that being exposed to the 
persistent trauma and stress while stationed in Vietnam 
caused his PTSD.  
As stated above, in March 2009, the Board remanded this case 
in order for the AMC to prepare a summary of all the 
Veteran's claimed stressors to be sent to the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) for potential verification.  The AMC was 
requested to "provide a copy of [the] remand, a copy of the 
Veteran's DD Form 214 and all relevant service documents that 
will aid in the search."  

Upon review of the claims file, the AMC created two JSRRC 
requests based on the Veteran's claimed stressors.  While it 
appears that the AMC attempted to verify the Veteran's 
stressors, it also appears that they used the incorrect 
location for one of his stressors.  Specifically, according 
to "PTSD Stressor 1," the AMC stated that the Veteran's 
aircraft took on small arms fire during the arrival to Phu 
Cat.  The Veteran reported he feared for his life due to the 
circumstances.  However, the Veteran actually claimed that 
upon arriving to "Cam Ranh Bay," his company's plane was 
fired upon while landing.  The Board notes that Phu Cat Air 
Base is located twenty miles northwest of Qui Nhon, Vietnam, 
within the Binh Dinh Province, and the Cam Ranh Air Base is 
located on Cam Ranh Bay in the province of Khanh Hoa, 
Vietnam.  

Based upon the evidence of record, the Board finds that the 
AMC did not fully comply with the Board's instructions in the 
March 2009 Remand, thereby constituting a violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  The AMC failed to 
accurately provide the necessary information to JSRRC as 
reflected in the March 2009 remand in order for adequate 
searches to be conducted.  Thus, another remand is in order 
to verify the Veteran's stressors.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) held that, when a claimant 
identifies PTSD without more, it cannot be considered a claim 
limited only to that diagnosis, but rather must be considered 
a claim for any mental disability that may reasonably be 
encompassed by several factors including the claimant's 
description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that 
VA obtains in support of the claim.  The Court found that 
such an appellant did not file a claim to receive benefits 
only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, whatever it is, causes him.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, that is etiologically related to 
his military service.  The medical evidence of record shows 
that the Veteran has diagnoses of PTSD; bipolar disorder, 
type II; depression; and dysthmia.  See VA outpatient 
treatment records dated March 2000 to June 2007.

As such, the issue on appeal, which has been recharacterized 
on the title page of this decision, is being remanded for 
additional due process considerations.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In this case, the RO has not 
considered whether the Veteran's diagnoses of bipolar 
disorder, depression, and dysthmia are service related.  
Thus, additional development is needed.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:  

1.  Review the Veteran's claims file and 
prepare a summary of all his claimed 
stressors to be sent to the JSRRC.  The 
AMC is directed to provide a copy of this 
remand, a copy of the Veteran's DD Form 
214 and all relevant service documents 
that will aid in the search.  All written 
correspondences sent and received should 
be incorporated into the claims file.  If 
the requested information is unavailable, 
the Veteran should be apprised of such 
and given the opportunity to submit the 
requested information.  

2.  Once a response has been received, 
determine whether credible supporting 
evidence that the Veteran was present for 
the claimed stressor event(s) during 
service have been received.  

3.  Schedule the Veteran a VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  Furnish the examiner with a 
complete and accurate account of the 
verified stressor(s), if any, and the 
examiner must be instructed that only 
verified stressor events may be 
considered for the purpose of determining 
whether an in-service stressor caused the 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in DSM-IV.  

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  

If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
diagnosed psychiatric illness is related 
to the Veteran's military service.  

4.  Once such development is completed, 
the AMC should readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the AMC should issue a 
supplemental statement of the case 
(SSOC), and the Veteran and his 
representative should be afforded time in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


